UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* Flagstar Bancorp Inc. (Name of Issuer) COMMON STOCK (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: xRule 13d-1 (b) oRule 13d-1 (c) oRule 13d-1 (d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1.NAME OF REPORTING PERSON S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSON EIN 23-2856392 Schneider Capital Management Corporation 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION PENNSYLVANIA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5.SOLE VOTING POWER 6.SHARED VOTING POWER None 7.SOLE DISPOSITIVE POWER 8.SHARED DISPOSITIVE POWER None 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARESo 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 3.90% 12.TYPE OF REPORTING PERSON IA - 2 - Item 1. (a) Name of Issuer Flagstar Bancorp Inc. (b) Address of Issuer's Principal Executive Offices 5151 Corporate Drive Troy, MI 48098 Item 2. (a) Name of Person Filing SCHNEIDER CAPITAL MANAGEMENT CORPORATION (b) Address of Principal Business Office or, if none, Residence 460 E. Swedesford Rd., Suite 2000 Wayne, PA19087 (c) Citizenship UNITED STATES (d) Title of Class of Securities COMMON STOCK (e) CUSIP Number Item 3. If this statement is filed pursuant to §§240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: (a) oBroker or dealer registered under Section 15 of the Act (b) oBank as defined in section 3(a)(6) of the Act (c) oInsurance company as defined in section 3(a)(19) of the Act (d) oInvestment company registered under section 8 of the Investment Company Act of 1940 (e) xAn investment adviser in accordance with §240.13d-1(b)(1)(ii)(E) (f) oAn employee benefit plan or endowment fund in accordance with §§240.13d-1(b)(1)(ii)(F) - 3 - (g) oA parent holding company, in accordance with §§240.13d-1(b)(1)(ii)(G) (h) oA savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (i) oA church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940 (j) oGroup, in accordance with §§240.13d-1(b)(1)(ii)(H) Item 4. Ownership. (a)Amount Beneficially Owned (b)Percent of Class 3.90% (c)Number of shares as to which such person has: (i)sole power to vote or to direct the vote (ii)shared power to vote or to direct the vote None (iii)sole power to dispose or to direct the disposition of (iv)shared power to dispose or to direct the disposition of None Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the followingx. Item 6. Ownership of More than Five Percent on Behalf of Another Person. None Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. N/A Item 8. Identification and Classification of Members of the Group. N/A - 4 - Item 9. Notice of Dissolution of Group. N/A Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired in the ordinary course of business and were not acquired for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 13, 2012 Date /s/ Gary P. Soura, Jr. Signature GARY P. SOURA, JR. SR. VICE PRESIDENT Name/Title Attention:Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001) - 5 -
